Case 6:17-cv-00095-SEH Document 49 Filed 05/07/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION
CAROL LAFOUNTAINE, an
individual,
No. CV 17-95-H-SEH
Plaintiff,
vs. ORDER

HOLIDAY AL MANAGEMENT SUB
LLC, d/b/a Holiday Retirement,

Defendant.

 

 

On May 7, 2021, Defendant filed a Preliminary Pretrial Statement.' The
Preliminary Pretrial Statement did not comply with the Court’s Order of April 6,
2021.

ORDERED:

Defendant shall, on or before Tuesday, May 11, 2021, file a preliminary

pretrial statement that complies with all the requirements set forth in the Court’s

 

' Doc. 47.

Doc. 44 at 4-5; see Fed. R. Civ. P. 26(a)(1)(A)(ii).
Case 6:17-cv-00095-SEH Document 49 Filed 05/07/21 Page 2 of 2

Order of April 6, 2021.

DATED this _7 “ day of May, 2021.

ee E. HADDON

United States District Judge

 

3 Doc. 44.
